DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to application PCT/JP2018/025471 filed 07/05/2018, and 2017-140081 filed 07/19/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/10/2020, 07/20/2020 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9-14, 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 9 recites a “surgical apparatus” comprising a plurality of “section” limitations.
The broadest reasonable interpretation of this claim would include software per se. Products that do not have a physical or tangible form, such as a computer program per se (often 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim(s) 10-14, this/these claim(s) are rejected by dependency on parent claim 9, as discussed above and incorporated herein.

Claim 16 recites a “program”. Although a computer controlling a medical apparatus is recited, these structural limitations are not positively recited as being part of the claimed program.
The broadest reasonable interpretation of this claim would include software per se. Products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, are not directed to any of the statutory categories. MPEP 2106.03(I)
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:
A surgery system comprising: 

a surgical apparatus, 
the information processor including 
a storage section storing an application, and 
a transmission section transmitting, in response to a request from the surgical apparatus, the application stored in the storage section, and 
the surgical apparatus including 
a reception section receiving the application transmitted by the transmission section, and 
an execution section executing the application received by the reception section.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, processing a request for data and providing the requested data responsive thereto may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
an information processor; and 
a surgical apparatus, 
the information processor including 
a storage section storing an application, and 
a transmission section transmitting the application, and
the surgical apparatus including 
a reception section receiving the application transmitted by the transmission section, and 
an execution section executing the application received by the reception section.
The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to 
Although the claim recites a surgical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h).
Similarly, the reception and storage sections are each software residing on the generic computer performing generic computer functions of storing and transmitting data.
The surgical apparatus’s reception and execution sections similarly provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-7, additional limitations which amount to merely linking a rigid endoscope and placement of a generic computer outside an operating room to a particular technological environment).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:

The additional elements of: an information processor; and a surgical apparatus, the information processor including a storage section storing an application, and a transmission section transmitting the application, and the surgical apparatus including a reception section receiving the application transmitted by the transmission section, and an execution section executing the application received by the reception section; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the surgical apparatus receiving and executing an application, Amling (20030174205) teaches that a ridged endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 8 recites:
A control method, for a surgery system that includes an information processor and a surgical apparatus, the method comprising: 
causing the information processor to 
store an application per clinical department, and 
transmit the stored application in response to a request from the surgical apparatus; and 
causing the surgical apparatus to 
receive the application transmitted by the information processor, and 
execute the received application.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, processing a request for data and providing the requested data responsive thereto may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
causing the information processor to 
store an application per clinical department, and 
transmit the stored application;
causing the surgical apparatus to 
receive the application transmitted by the information processor, and 
execute the received application.
The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The 
Although the claim recites a surgical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h).
Similarly, the reception and storage sections are each software residing on the generic computer performing generic computer functions of storing and transmitting data.
The surgical apparatus’s reception and execution sections similarly provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than 
The additional elements of: causing the information processor to store an application per clinical department, and transmit the stored application; causing the surgical apparatus to receive the application transmitted by the information processor, and execute the received application; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the surgical apparatus receiving and executing an application, Amling (20030174205) teaches that a ridged endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 9 recites:
A surgical apparatus, comprising: 
acquires an application per clinical department from an information processor that stores the application; and 
an execution section that executes the application acquired by the acquisition section.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, processing a request for data and providing the requested data responsive thereto may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 9-14, reciting particular aspects of how additional data calculations may be performed in the mind but for recitation of generic computer components).  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:

an acquisition section, an information processor that stores the application; and
an execution section that executes the application acquired by the acquisition section.
The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Although the claim recites a surgical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h).
Similarly, the reception and storage sections are each software residing on the generic computer performing generic computer functions of storing and transmitting data.
The surgical apparatus’s reception and execution sections similarly provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 13-14, additional limitations which amount to merely recognizing an apparatus and capturing an image).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: an acquisition section, an information processor that stores the application; and an execution section that executes the application acquired by the acquisition section; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 13, reciting recognizing a surgical apparatus, claim 14 reciting capturing an image).
Regarding claim 13, Reiner (20170068792) teaches using RIFD or engraved alphanumerics to identify a surgical device is well-understood, routine, and conventional in the art (page 8 paragraph 0128).
Regarding claim 14, Power (20130215213) teaches that a camera capturing an image is well-understood, routine, and conventional in the art (Figure 5 illustrating a camera capturing an image and uploading to a server over a network).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A control method, comprising: 
acquiring an application per clinical department from an information processor that stores the application; and 
executing the acquired application to thereby execute processing suitable for the clinical department.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, processing a request for data and providing the requested data responsive thereto may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
an information processor that stores the application; and 

The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The executing step has not been recited as being performed by any particular structure, and may be presumed to be executed by the generic computer to provide generic computer functions because the application has been recited at a high level of generality.
The surgical apparatus’s reception and execution sections similarly provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:

The additional elements of: an information processor that stores the application; and executing the acquired application to thereby execute processing suitable for the clinical department.; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
A program that causes a computer, which controls a medical apparatus, to execute processing, the processing including: 
acquiring an application per clinical department from an information processor that stores the application; and 
executing the acquired application to thereby execute processing suitable for the clinical department.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, processing a request for data and providing the requested data responsive thereto may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
an information processor that stores the application; and 

The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The surgical apparatus’s reception and execution sections similarly provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than 
The additional elements of: an information processor that stores the application; and executing the acquired application to thereby execute processing suitable for the clinical department.; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Power (20130215213).

	Claim 1: Power teaches:
A surgery system (page 11 paragraph 0126 illustrating an electrosurgical system) comprising: 
an information processor (page 2 paragraph 0033 illustrating a processor capable of processing information data); and 
a surgical apparatus (page 11 paragraph 0126 illustrating an electrosurgical system), 
the information processor including 
a storage section (page 11 paragraph 0126, Figure 4 label 140d illustrating a centralized database [considered to be a form of “storage section”]) storing an application (page 11 paragraph 0126 illustrating user programmable settings from the electrosurgical system [considered to be a form of “application” used to operate the electrosurgical system), and 
a transmission section transmitting (Figure 4 label 140d illustrating a network), in response to a request from the surgical apparatus (page 11 paragraph 0126 illustrating the doctor requesting to retrieve the stored programmable settings), the application stored in the storage section (page 11 paragraph 0126 illustrating the request to retrieve the stored programmable settings), and 
the surgical apparatus including 

an execution section executing the application received by the reception section (page 11 paragraph 0126 illustrating the electrosurgical system applying the user programmable settings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 8-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Macrae (5786816).

Claim 2: Power teaches:

Power further teaches:
the execution section executes the application (page 11 paragraph 0126 illustrating the electrosurgical system implementing the user programmable setting), to thereby be used as the surgical apparatus having a function suitable for the clinical department (page 11 paragraph 0126 illustrating functioning for the doctor as part of the doctor’s department, Figure 4 label 110h illustrating the doctor being part of a hospital).
Power does not teach:
wherein the storage section stores an application per clinical department.
	Macrae teaches:
wherein the storage section stores an application per clinical department (Figure 29 illustrating storing treatment plans for each doctors sorted by specific facility and facility types).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power with the motivation of saving valuable time and effort when attempting to reuse a successful medical health treatment plan, or when such a plan is transferred to other healthcare providers (Macrae; column 2 line 16-25). 

Claim 3: Power in view of Macrae teach:
The surgery system according to claim 2, as discussed above and incorporated herein.
Power further teaches:
wherein the surgical apparatus (page 11 paragraph 0126 illustrating the electrosurgical device).

accepts a selection of the clinical department, and requests the information processor to transmit an application corresponding to the accepted clinical department.
Macrae teaches:
accepts a selection of the clinical department (column 31 line 50-67 illustrating the user selecting a department), and requests the information processor to transmit an application corresponding to the accepted clinical department (column 31 line 62-65, column 32 line 37-41 illustrating returning the item identified by the user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power in view of Macrae with the motivation of facilitating retrieval when treatment plans are organized in a hierarchy by department (Macrae; column 31 line 66 to column 32 line 2).

Claim 4: Power in view of Macrae teach:
The surgery system according to claim 2, as discussed above and incorporated herein.
Power further teaches:
wherein the information processor (page 2 paragraph 0033 illustrating a processor capable of processing information data).
Power does not teach: 
accepts a selection of the clinical department, and transmits, to the surgical apparatus, an application corresponding to the accepted clinical department.
Macrae teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power in view of Macrae with the motivation of facilitating retrieval when treatment plans are organized in a hierarchy by department (Macrae; column 31 line 66 to column 32 line 2).

Claim 8: Power teaches:
A control method (page 1 paragraph 0007 illustrating a method, page 6 paragraph 0065 illustrating exerting software control over an application), for a surgery system (page 11 paragraph 0126 illustrating an electrosurgical system) that includes an information processor (page 2 paragraph 0033 illustrating a processor capable of processing information data) and a surgical apparatus (page 11 paragraph 0126 illustrating an electrosurgical system), the method comprising: 
causing the information processor to 
store an application (page 11 paragraph 0126 illustrating user programmable settings from the electrosurgical system [considered to be a form of “application” used to operate the electrosurgical system), and 
transmit the stored application in response to a request from the surgical apparatus (page 11 paragraph 0126 illustrating the doctor requesting to retrieve the stored programmable settings); and 

receive the application transmitted by the information processor (page 11 paragraph 0126 illustrating the electrosurgical system capable of receiving the user programmable settings), and 
execute the received application (page 11 paragraph 0126 illustrating the electrosurgical system applying the user programmable settings).
Power does not teach:
an application per clinical department.
Macrae teaches:
an application per clinical department (Figure 29 illustrating storing treatment plans for each doctors sorted by specific facility and facility types).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power with the motivation of saving valuable time and effort when attempting to reuse a successful medical health treatment plan, or when such a plan is transferred to other healthcare providers (Macrae; column 2 line 16-25). 

Claim 9: Power teaches:
A surgical apparatus (page 11 paragraph 0126 illustrating an electrosurgical system), comprising: 
an acquisition section that acquires an application from an information processor that stores the application (page 11 paragraph 0126 illustrating the doctor requesting to retrieve the stored programmable settings from a central database); and 

Power does not teach:
an application per clinical department.
Macrae teaches:
an application per clinical department (Figure 29 illustrating storing treatment plans for each doctors sorted by specific facility and facility types).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power with the motivation of saving valuable time and effort when attempting to reuse a successful medical health treatment plan, or when such a plan is transferred to other healthcare providers (Macrae; column 2 line 16-25).

Claim 10: Power in view of Macrae teach:
The surgical apparatus according to claim 9, as discussed above and incorporated herein.
Power further teaches:
wherein the execution section executes the application (page 11 paragraph 0126 illustrating the electrosurgical system implementing the user programmable setting), to thereby be used as the surgical apparatus having a function suitable for the clinical department (page 11 paragraph 0126 illustrating functioning for the doctor as part of the doctor’s department, Figure 4 label 110h illustrating the doctor being part of a hospital).


The surgical apparatus according to claim 9, as discussed above and incorporated herein.
Power further teaches:
wherein the surgical apparatus (page 11 paragraph 0126 illustrating the electrosurgical device).
Power does not teach: 
accepts a selection of the clinical department, and requests the information processor to transmit an application corresponding to the accepted clinical department.
Macrae teaches:
accepts a selection of the clinical department (column 31 line 50-67 illustrating the user selecting a department), and requests the information processor to transmit an application corresponding to the accepted clinical department (column 31 line 62-65, column 32 line 37-41 illustrating returning the item identified by the user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power in view of Macrae with the motivation of facilitating retrieval when treatment plans are organized in a hierarchy by department (Macrae; column 31 line 66 to column 32 line 2).

Claim 12: Power in view of Macrae teach:
The surgical apparatus according to claim 9, as discussed above and incorporated herein.
Power further teaches:

Power does not teach:
an application corresponding to the accepted clinical department.
Macrae teaches:
an application corresponding to the accepted clinical department (Figure 29 illustrating storing treatment plans for each doctors sorted by specific facility and facility types).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power in view of Macrae with the motivation of saving valuable time and effort when attempting to reuse a successful medical health treatment plan, or when such a plan is transferred to other healthcare providers (Macrae; column 2 line 16-25).

Claim 14: Power in view of Macrae teach:
The surgical apparatus according to claim 9, as discussed above and incorporated herein.
Power further teaches:
further comprising an image pickup unit that captures an image of an affected area (page 7 paragraph 0080 illustrating a camera [considered to be a form of “an image pickup unit”] capable of capturing an image of the equipment [considered to be a form of “an affected area”]).
Power further teaches circling an image to identify a first attribute of the image (page 10 paragraph 0113 [considered to be another form of “an affected area”]).


A control method (page 1 paragraph 0007 illustrating a method, page 6 paragraph 0065 illustrating exerting software control over an application), comprising: 
acquiring an application from an information processor that stores the application (page 11 paragraph 0126 illustrating the electrosurgical system capable of receiving the user programmable settings); and 
executing the acquired application to thereby execute processing suitable for the clinical department (page 11 paragraph 0126 illustrating the electrosurgical system applying the user programmable settings, page 11 paragraph 0126 illustrating functioning for the doctor as part of the doctor’s department, Figure 4 label 110h illustrating the doctor being part of a hospital).
Power does not teach:
an application per clinical department.
Macrae teaches:
an application per clinical department (Figure 29 illustrating storing treatment plans for each doctors sorted by specific facility and facility types).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power with the motivation of saving valuable time and effort when attempting to reuse a successful medical health treatment plan, or when such a plan is transferred to other healthcare providers (Macrae; column 2 line 16-25).

Claim 16: Power teaches:

acquiring an application from an information processor that stores the application (page 11 paragraph 0126 illustrating the electrosurgical system capable of receiving the user programmable settings); and 
executing the acquired application to thereby execute processing suitable for the clinical department (page 11 paragraph 0126 illustrating the electrosurgical system applying the user programmable settings, page 11 paragraph 0126 illustrating functioning for the doctor as part of the doctor’s department, Figure 4 label 110h illustrating the doctor being part of a hospital).
Power does not teach:
an application per clinical department.
Macrae teaches:
an application per clinical department (Figure 29 illustrating storing treatment plans for each doctors sorted by specific facility and facility types).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Macrae within the embodiment of Power with the motivation of saving valuable time and effort when attempting to reuse a successful medical health treatment plan, or when such a plan is transferred to other healthcare providers (Macrae; column 2 line 16-25).

Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Macrae as applied to claims 2, 9 above, and further in view of Reiner (20170068792).

Claim 5: Power in view of Macrae teach:
The surgery system according to claim 2, as discussed above and incorporated herein.
Power in view of Macrae do not teach:
wherein 
the surgical apparatus recognizes an apparatus that is coupled, and transmits information regarding the recognized apparatus to the information processor, and 
the information processor transmits, to the surgical apparatus, an application for the clinical department corresponding to the information regarding the apparatus.
Reiner teaches:
the surgical apparatus recognizes an apparatus that is coupled (page 8 paragraph 0128 illustrating identifying the device), and transmits information regarding the recognized apparatus to the information processor (page 8 paragraph 0128 illustrating sending the device specific identifier to a central database), and 
the information processor transmits, to the surgical apparatus, an application for the clinical department corresponding to the information regarding the apparatus (page 8 paragraph 0125 illustrating retrieving guidelines for usage/insertion, page 30 paragraph 0351 illustrating surgical device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Reiner within the embodiment of Power in view of Macrae with the motivation of bringing (potentially errant and noncompliant) individual physician practice in line with established guidelines and rules (Reiner; page 22 paragraph 0263).

Claim 13: Power in view of Macrae teach:
The surgical apparatus according to claim 9, as discussed above and incorporated herein.
Power in view of Macrae do not teach:
further comprising a coupled apparatus recognition section that recognizes an apparatus that is coupled and acquires information regarding the recognized apparatus, wherein 
the surgical apparatus transmits, to the information processor, the information regarding the apparatus acquired by the coupled apparatus recognition section.
Reiner teaches:
further comprising a coupled apparatus recognition section that recognizes an apparatus that is coupled (page 8 paragraph 0128 illustrating identifying the device) and acquires information regarding the recognized apparatus (page 8 paragraph 0128 illustrating sending the device specific identifier to a central database), wherein 
the surgical apparatus transmits, to the information processor, the information regarding the apparatus acquired by the coupled apparatus recognition section  (page 8 paragraph 0125 illustrating retrieving guidelines for usage/insertion, page 30 paragraph 0351 illustrating surgical device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Reiner within the embodiment of Power in view of Macrae with the motivation of bringing (potentially errant and noncompliant) individual physician practice in line with established guidelines and rules (Reiner; page 22 paragraph 0263).

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Boppart (6485413).

Claim 6: Power teaches:
The surgery system according to claim 1, as discussed above and incorporated herein.
Power does not teach:
wherein the surgical apparatus includes a rigid endoscope.
Boppart teaches:
wherein the surgical apparatus includes a rigid endoscope (column 22 line 33-36 illustrating a rigid endoscope).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Boppart within the embodiment of Power with the motivation of improving patient diagnosis by providing higher resolution imaging than previous possible with traditional imaging, e.g. MRI, x-rays, ultrasounds, optics (Boppart; column 1 line 43-56), and also of improving patient care by providing new image guided procedures, e.g. guiding an atherectomy catheter to remove small unstable plagues from a coronary artery without puncturing the arterial wall, not previously possible (Boppart; column 1 line 51-54).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Burke (20120179670).

Claim 7: Power teaches:

Power does not teach:
wherein the information processor is provided outside an operating room in which the surgical apparatus is disposed.
	Chapman teaches:
wherein the information processor is provided outside an operating room in which the surgical apparatus is disposed (page 3 paragraph 0029 illustrating placing the computer outside the sterile field of an operating room).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Burke within the embodiment of Power with the motivation of improving the safety of the patient undergoing surgery and prevent potential introduction of foreign matter by keeping unnecessary equipment out of the sterile zone of the operating room (Burke; page 3 paragraph 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Smaby (20200360099) teaches a robotic surgical system with image parameters (Abstract).

Smaby (20140276950) teaches a hot-swappable surgical tool robot (Abstract, Figure 2).

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626